409 F.2d 1359
WESTINGHOUSE CREDIT CORPORATION, Appellee,v.STATE FURNITURE COMPANY OF WINSTON-SALEM, Inc., State Furniture Company of Mount Airy, Inc., State Furniture Company of Statesville, Inc., State Furniture Company of Reidsville, Inc., and State Furniture Company of North Wilkesboro, Inc., Appellants.
No. 13004.
United States Court of Appeals Fourth Circuit.
Argued April 10, 1969.
Decided April 17, 1969.

Appeal from the United States District Court for the Middle District of North Carolina, at Winston-Salem; Eugene A. Gordon, Judge.
Eugene H. Phillips, Winston-Salem, N. C., for appellants.
Walter Rand, III, Greensboro, N. C., (Herbert S. Falk, Jr., and Falk, Carruthers & Roth, Greensboro, N. C., on brief), for appellee.
Before SOBELOFF, BOREMAN and BRYAN, Circuit Judges.
PER CURIAM:


1
This is an action upon a contract dated May 24, 1962, as amended September 5, 1963, under which Westinghouse Credit Corporation purchased certain sales accounts receivable of the State Furniture Company corporations. The purchase was subject to provisions for recourse against State in the event an account debtor defaulted in his payments. It was to enforce these provisions that Westinghouse brought this suit against State. Final judgment was entered for the plaintiff by the District Court after a jury-waived trial.


2
On review we see no error in the fact findings of the Court or in its interpretation of the contract. They are clearly set out in the two opinions of the District Judge, and upon them we affirm the orders on review. See Westinghouse Credit Corporation v. State Furniture Company et al., 298 F. Supp. 567, 570 (1968).


3
Affirmed.